DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim(s)
Generic Placeholder or “means for”
Functional Language
Corresponding Structure
Claim 1
an “acceptor”
accepts user's evaluation for an abnormality included in the displayed sample image data
“The acceptor 515 may be achieved by either the button 132 of the client terminal 155 or the keyboard 422 of the client terminal 155” [0070]



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oki USPG Pub No.: US 2017/0295293.
Regarding Claim 1, Oki teaches an image forming system (see figures 2 and 3) comprising: 
an image former (figure 2-3, 20) that forms a printed image on a recording medium on the basis of setting information included in a print job and original image data (see [0094] and [0053]); 
an image reader (30) that generates read image data by optically reading the printed image; 
an abnormality detector (40 and [0115] which discloses that the image inspection unit is an abnormality detector) that detects an abnormality included in the printed image using the read image data; 
a storage (figure 3, 12 and [0206]) that stores a plurality of pieces of read image data in each of which the abnormality has been detected as sample image data, and stores at least one feature parameter representing a feature of the print job in association with corresponding sample image data ([0206]-[0207]); 
a hardware processor that is configured to search the plurality of feature parameters stored in the storage for a feature parameter that is similar or identical to a feature of a print job to be executed (see [0117]-[0118]); 
a display (14) that displays the sample image data associated with the found feature parameter [0151]; 
an acceptor that accepts user's evaluation for an abnormality included in the displayed sample image data (see [0149]); and
the hardware processor is further configured to set an abnormality detection level for the found feature parameter in the abnormality detector based on the user's evaluation (see [0117] which discusses a processor making determinations of how similar the print job is from the feature parameter).
Regarding Claim 2, Oki teaches the image forming system according to claim 1, wherein the at least one feature parameter includes a parameter representing a feature of original image data of a corresponding print job ([0123]-[0125] and [0199] discusses modifying original history image data).
Regarding Claim 3, Oki teaches the image forming system according to claim 2, wherein a bitmap format image (see [0094]) based on the original image data is divided into a plurality of image areas having different attributes from each other (see [0100]-[0103]), and the at least one feature parameter includes a ratio of each of the plurality of image areas as a parameter representing a feature of the original image data ([0181]-[0182]).
Regarding Claim 5, Oki teaches the image forming system according to claim 1, wherein the at least one feature parameter includes a parameter relating to paper as the recording medium, the parameter being defined as the setting information of a corresponding print job (see figure 7 and [0181]-[0182]).
Regarding Claim 6, Oki teaches the image forming system according to claim 5, wherein the parameter relating to the paper includes at least one of a basis weight, size, and paper type of the paper ([0207]-[0211]).
Regarding Claim 7, Oki teaches the image forming system according to claim 5, wherein the parameter relating to the paper includes a physical property value of the paper ([0207]-[0211]).
Regarding Claim 8, Oki teaches the image forming system according to claim 1, wherein the at least one feature parameter includes a user name that has performed a corresponding print job ([0174]-[0716]).
Regarding Claim 9, Oki teaches an image inspection device (see figures 2-4) comprising: 
an image reader (30) that acquires read image data obtained by optically reading a printed image that an image former has formed on a recording medium according to a print job including setting information and original image data (see [0113]-[0115]); 
an abnormality detector (40 and [0115] which discloses that the image inspection unit is an abnormality detector) that detects an abnormality included in the printed image using the read image data, and causes a storage to store read image data in which the abnormality has been detected as sample image data, the abnormality detector causing the storage to store at least one feature parameter representing a feature of a corresponding print job in association with each of the plurality of pieces of sample image data stored in the storage (figure 3, 12 and [0206]-[0207]); and 
a hardware processor that is configured to search the plurality of feature parameters stored in the storage for a feature parameter that is similar or identical to a feature of a print job to be executed (see [0117] which discusses a processor making determinations of how similar the print job is from the feature parameter), and causes a display to display the sample image data associated with the found feature parameter and 
accepts a user's evaluation for an abnormality included in the displayed sample image data and sets an abnormality detection level in the abnormality detector based on the user's evaluation (see [0117]-[0118]).
Regarding Claim 10, Oki teaches an abnormality detection level setting method in an image inspection device (see figures 2-4), the image inspection device including: 
an image reader (30) that acquires read image data obtained by optically reading a printed image that an image former has formed on a recording medium according to a print job including setting information and original image data (see [0113]-[0115]); and 
a hardware processor, and the abnormality detection level setting method comprising: the hardware processor detecting an abnormality included in the printed image using the read image data (see [0117] which discusses a processor making determinations of how similar the print job is from the feature parameter), and causing a storage to store read image data in which the abnormality has been detected as sample image data (figure 3, 12 and [0206]-[0207]); 
the hardware processor further causing the storage to store at least one feature parameter representing a feature of a corresponding print job in association with each of the plurality of pieces of sample image data stored in the storage (see [0117]); 
the hardware processor searching the plurality of feature parameters stored in the storage for a feature parameter that is similar or identical to a feature of a print job to be executed from the plurality of feature parameters stored in the storage (see [0117] which discusses a processor making determinations of how similar the print job is from the feature parameter); 
the hardware processor causing a display (14) to display the sample image data associated with the found feature parameter [0151]; 
the hardware processor accepting user's evaluation for an abnormality included in the displayed sample image data (see [0117]-[0118] and [0151]); and 
the hardware processor setting an abnormality detection level based on the user's evaluation (see [0117]-[0118] and see [0149]).
Regarding Claim 11, Oki teaches a non-transitory recording medium storing a computer readable program to implement an abnormality detection level setting method in an image inspection device (see figures 2 and 3), 
wherein the image inspection device comprises:
 an image reader (30) that acquires read image data obtained by optically reading a printed image that an image former has formed on a recording medium according to a print job including setting information and original image data, and the abnormality detection level setting method causes a computer to execute (see [0113]-[0115]): 
detecting an abnormality included in the printed image using the read image data, and causing a storage to store read image data in which the abnormality has been detected as sample image data (40 and [0115] which discloses that the image inspection unit is an abnormality detector); 
further causing the storage to store at least one feature parameter representing a feature of a corresponding print job in association with each of the plurality of pieces of sample image data stored in the storage (figure 3, 12 and [0206]-[0207]); 
searching the plurality of feature parameters stored in the storage for a feature parameter that is similar or identical to a feature of a print job to be executed from the plurality of feature parameters stored in the storage (see [0172]-[0174] and [0220]); 
causing a display (14) to display sample image data associated with the found feature parameter [0151]; 
accepting user's evaluation for an abnormality included in the displayed sample image data (see [0149]); and 
setting an abnormality detection level based on of the user's evaluation (see [0117]-[0118] and see [0149] and figure 12, S45). 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March, 17th, 2022 have been fully considered but they are not persuasive. 
Applicant argues (p.6): “Thus, Oki does not identify a feature in read image data and compare that feature to a pre-existing data base in a storage. Instead, Oki appears to operate in one of two different modes. In a first mode a form abnormality chart, such as is illustrated in Figure 6, is obtained. Prior to examining a print job, the user reviews the abnormality chart and assigns a level of acceptability to each of the images in the abnormality chart. This assigned value is then used to review a print job.”
Contrary to the applicant’s arguments, examiner respectfully contends that Oki, under the broadest reasonable interpretation, teaches identifying a feature parameter in read image data and comparing said feature parameter to data in a storage device (see [0124]-[0125], for instance, as well as figure 7, which under the broadest reasonable interpretation disclose the claimed limitations).  Although the proposed invention, as it is discussed in the specification of this application, may very well distinguish itself as novel over the prior art of record, Applicant is believed to be reading the claimed language too narrowly.    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852